Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 1 of 9 Page ID #:458




                         EXHIBIT E
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 2 of 9 Page ID #:459
                                                                                            Brian L. Davidoff

                                                                                              D: 310.201.7520
                                                                                              F: 310.201.2328
                                                                                         BDavidoff@ggfirm.com
                                                                                     File Number: 42315.00002



                                            February 12, 2019


  Via Email: JSchnurer@perkinscoie.com

  John P. Schnurer, Esq.
  Perkins Coie, LLP
  11452 El Camino Real
  Suite 300
  San Diego, CA 92130-2594

           Re:       Lucent Trans Electronic Co., Inc. v. Foreign Trade Corporation, dba Technocel,
                     Tylt, Inc., Ramin Rostami, Advanced Wireless Innovations, LLC
                     Case No. 2-18-CV-08638

  Dear Mr. Schnurer:

          We represent Insolvency Services Group, Inc. in its capacity as Assignee for benefit of
  creditors of Foreign Trade Corporation, dba Technocel (“FTC”). Please be advised that FTC
  executed a General Assignment for the benefit of Creditors in favor of ISG on January 9, 2018.
  A copy of the Notice to Creditors informing them of the assignment, and a copy of Bulletin #1, is
  attached.

         A copy of the lawsuit that your client filed against FTC, Tylt, Inc and Ramin Rostami has
  been handed to me for attention and reply.

          As a result of the Assignment, all of the assets of FTC have been assigned to ISG for the
  benefit of its creditors. Accordingly, while we do not represent FTC, we advise you that
  pursuing your claim against FTC will not result in any payment from that entity, since all the
  assets have been assigned pursuant to the General Assignment to ISG.

         I am advised that your client was identified on the creditor list of FTC and was served
  with the Notice of General Assignment at the following address:

                     High Tech Global (Lucent)
                     9F-1, No. 16 Chien Pah Rd.
                     Taipei, Taiwan

          As you will notice, Wednesday, July 11, 2018 was identified the last day to file claims in
  the Bulletin #1 to Creditors. However, if your client advises us under oath that they did not
  receive a copy of the Notice to Creditors, ISG will consider the extension of the bar date as to
  your client.




  42315-00002/3133587.2


                                                                                                       Ex. E pg. 1
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 3 of 9 Page ID #:460

  John P. Schnurer, Esq.
  February 12, 2019
  Page 2



           Should you have any questions, please feel free to contact me.

                                             Sincerely,



                                             Brian L. Davidoff

  BLD:sh
  Enclosure

  cc: Gunther Gee (via email)




  42315-00002/3133587.2


                                                                               Ex. E pg. 2
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 4 of 9 Page ID #:461




                      INSOLVENCY SERVICES GROUP, INC.
                                  1875 Century Park East, Suite 2100
                                       Los Angeles, CA 90067



                         Notice of General Assignment


     DATE: January 9, 2018


     CASE NUMBER: 1211

     IN RE: Foreign Trade Corporation doing business as Technocel,
            a California corporation


     The above named has executed a General Assignment for the benefit
     of its creditors in favor of:


                                Insolvency Services Group, Inc.
                                   (a California Corporation)


                            NOT SUBJECT TO ATTACHMENT


                    (See – Brainard vs. Fitzgerald – 3. CAL. (2d) – 157)



     Formal notice including Proof of Claim form will be mailed to all
     creditors of record in approximately 30 days.

     For further information:

     Creditor Claims Line (949) 494-7160 or claims@usisg.com

     Joel Weinberg
     President
     Insolvency Services Group, Inc.




                                                                               Ex. E pg. 3
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 5 of 9 Page ID #:462




                                                      February 8, 2018

  In the matter of                                )                                                   Case # 1211
                                                  )
  Foreign Trade Corporation d/b/a Technocel       )
  685 Cochran Street, Suite 200                   )                                                    Bulletin #1
  Simi Valley, CA 93065                           )
                                                  )
                Debtor.                           )
  _______________________________________________ )

  TO THE CREDITORS AND SHAREHOLDERS:

          NOTICE IS HEREBY GIVEN THAT on January 9, 2018, Foreign Trade Corporation
  d/b/a Technocel, a California corporation, (“FTC”) executed a General Assignment for the
  benefit of its creditors in favor of Insolvency Services Group, Inc., a California corporation (the
  “Assignee”).

        General Assignments are a well-established means to liquidate an insolvent company
  and are generally considered to be a more cost-effective alternative to the filing of a Chapter 7
  bankruptcy. General Assignments have been a part of the law in the State of California for over
  75 years.

          FTC operated a cell phone accessory distribution business which included the resale of
  cell phone accessories purchased from suppliers, the design and contract manufacturing of its
  own Tylt branded chargers and accessories and the contract manufacturing of private labeled
  accessories for its customers. FTC utilized contract manufacturers, primarily located overseas
  and did not own or operate the manufacturing facilities.

           FTC reported that beginning in 2016 industry trends had adversely affected both the
  revenue and margin of its cell phone accessory distribution business and that since that time
  FTC incurred significant losses that were not sustainable. In addition, the company’s overhead
  structure related to its distribution business and liabilities related to discontinued businesses
  made continued operations impractical. Accordingly, FTC’s shareholder and directors elected
  to liquidate it by means of a General Assignment.

          At the time of the General Assignment, FTC’s assets consisted of the following;

          1. Bank balances of approximately $219,585;
          2. Customer accounts receivable (net of known credits, allowances and bad debts)
             estimated to be $1,990,939; (the ultimate amounts which can be collected remain
             subject to further adjustment);
          3. Cell phone accessory inventories totaling $10,943,920 at cost1; consisting of
             $6,178,003 of Tylt branded inventory and $4,765,916 of other branded inventories.


  1Inventories at cost are inclusive of the following classifications of inventory: current products, slow
  moving, discontinued or obsolete; inventories designated as scrap are excluded.
             1875 Century Park East, Suite 2100 Los Angeles, CA 90067 Tel: (310) 385-0006 Fax: (310) 385-0030 www.USISG.com
                   LOS ANGELES                                   ORANGE COUNTY                                SAN FRANCISCO



                                                                                                                              Ex. E pg. 4
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 6 of 9 Page ID #:463


         4. Intangible assets, including registered trademarks, internet domain names, patent
            applications, customer lists, product designs, product codes/vendor identifiers and
            related intellectual property;
         5. Office furniture and equipment, materials handling equipment at its distribution center
            and a 2012 Bentley Continental GT convertible automobile;
         6. Other miscellaneous assets, including but not limited to, customer return retentions,
            landlord deposits and refunds to the extent that they can be recovered.

           As of the date of the Assignment, FTC owed its factor, LSQ Funding Group, LC (the
  “Secured Lender”), approximately $1,171,737 plus accrued interest and fees for amounts owing
  under a factoring agreement for which FTC had pledged substantially all of its assets as
  security. In addition to the debts owed to its Secured Lender, FTC reported general unsecured
  debts totaling approximately $30,845,975. FTC reported that it had paid its employees all of
  their final wages and accrued vacation in accordance with California law upon their termination.
  Accordingly, priority claims by former employees for unpaid wages or vacation are not expected
  in this case. The existence of other priority claims, if any, will be determined during the
  administration of the General Assignment.

          During its diligence and prior to accepting the Assignment, FTC’s principal and
  shareholder informed the Assignee that he had formed a new entity, Tylt, Inc. which intended to
  make a bid to purchase from the Assignee the assets related to FTC’s Tylt branded business.
  The Assignee engaged the valuations division of national liquidation firm Tiger Group to
  appraise and formulate a liquidation plan for the inventories, office furniture and materials
  handling equipment. The Assignee also commissioned a valuation of the Tylt brand name and
  related intellectual property. The Assignee then entered into substantial negotiations with Tylt,
  Inc. that concluded with an agreement to sell to Tylt, Inc. the assets related to the Tylt business
  and to sell on consignment the Tylt branded inventories (the “Tylt Assets”). Upon the
  Assignee’s acceptance of the General Assignment, the parties executed the sale agreement,
  which will close upon the Secured Lender’s release of its security interest in the assets being
  sold. The terms of the sale commit the buyer, Tylt Inc., to pay the Assignee minimum
  consideration for the Tylt Assets of at least $822,000 over the next 180 days. The Assignee has
  concluded that the sale of the Tylt Assets is beneficial to creditors for the following reasons: 1)
  the Tiger appraisals indicate that the minimum consideration being paid for the Tylt Assets
  meaningfully exceeds the expected net proceeds under forced liquidation conditions 2) it
  provides a specified minimum amount of proceeds for the Tylt Assets, which other forms of sale
  may not 3) it ensures the continued availability of support services critical to the success of the
  Assignee’s liquidation, such as staffing to administer the customer accounts receivable
  collections and 4) it provides for cost sharing by the parties of the 40,000 sq. ft. distribution
  center which will house the inventory during the liquidation process.

          As of February 5, 2018, the Secured Lender reported that it had collected sufficient
  customer accounts receivable to satisfy the outstanding factoring loan obligations and the
  release of its security interests in FTC’s assets will be forthcoming. Once the release has been
  received the Assignee will proceed to close the pending sale with Tylt, Inc., commence the
  liquidation of the other (non-Tylt branded) inventory and to administer the collection of the
  remaining customer accounts receivable and other assets.

         Creditors are advised that in order to participate in distributions, they must file a Proof of
  Claim with the Assignee’s Claims Agent in accordance with the instructions provided on the
  Proof of Claim form enclosed with this notice. Creditors are urged to file a Proof of Claim.
  Creditors seeking confirmation of receipt of their claim should include a self-addressed,
  stamped envelope and their request for confirmation of receipt of their claim along with the


            1875 Century Park East, Suite 2100 Los Angeles, CA 90067 Tel: (310) 385-0006 Fax: (310) 385-0030 www.USISG.com
                  LOS ANGELES                                   ORANGE COUNTY                                SAN FRANCISCO



                                                                                                                             Ex. E pg. 5
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 7 of 9 Page ID #:464


  submission of their Proof of Claim. At this time, it is expected that there will be sufficient
  proceeds available to make distributions to the unsecured creditors.

       PLEASE TAKE NOTICE THAT COMPLETED PROOF OF CLAIM FORMS MUST BE
  RETURNED NOT LATER THAN WEDNESDAY, JULY 11, 2018 AT 5:00 P.M. IF YOU HAVE
  QUESTIONS REGARDING THIS BULLETIN OR YOUR CLAIM, PLEASE CALL THE
  ASSIGNEE’S CLAIMS AGENT AT (949) 494-7160 OR claims@usisg.com.

                                                  Very truly yours,
                                                  INSOLVENCY SERVICES GROUP, INC.




                                                  By: ___________________________
                                                      Joel B. Weinberg, President
  Enclosures:     Proof of Claim form
                   IRS Form W-9




            1875 Century Park East, Suite 2100 Los Angeles, CA 90067 Tel: (310) 385-0006 Fax: (310) 385-0030 www.USISG.com
                  LOS ANGELES                                   ORANGE COUNTY                                SAN FRANCISCO



                                                                                                                             Ex. E pg. 6
Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 8 of 9 Page ID #:465


                                     PROOF OF CLAIM

     TO:          Insolvency Services Group, Inc.
                  ATTN: Creditor Claims
                  Foreign Trade Corporation d/b/a Technocel
                  900 Glenneyre Street # 944B
                  Laguna Beach, California 92651

     RE:          Foreign Trade Corporation d/b/a Technocel

     The undersigned is a creditor of Foreign Trade Corporation d/b/a Technocel
     (“Debtor”), and hereby files a claim as indicated below. As evidence of claim, an
     itemized Statement of Account, applicable Agreement, and/or Promissory Note is
     attached hereto.

     Date: _______________________


     Creditor Name:       ____________________________________________________


     Amount of Claim: $ ____________________


     Submitted by:        _____________________________________________________
                                                    (Signature)

                          _____________________________________________________
                                                   (Print Name)

                          _____________________________________________________
                                                      (Title)


     Phone: ________________________ Federal Tax ID: ________________________


     Address: _____________________________________________________________

               _____________________________________________________________


     E-mail Address (optional): ______________________________________________


     NOTES

        1. Interest is applicable only to January 9, 2018, and then, only in the event a written
           Agreement exists between Claimant and Debtor which provides for payment of interest.

        2. Claims must be received by Wednesday, July 11, 2018.




                                                                                                   Ex. E pg. 7
                                  Case 2:18-cv-08638-FMO-KS Document 50-7 Filed 03/14/19 Page 9 of 9 Page ID #:466

  Form                                 W-9                                              Request for Taxpayer                                                                           Give Form to the
                                                                                                                                                                                       requester. Do not
  (Rev. December 2014)
  Department of the Treasury                                                  Identification Number and Certification                                                                  send to the IRS.
  Internal Revenue Service
                                       1 Name (as shown on your income tax return). Name is required on this line; do not leave this line blank.


                                       2 Business name/disregarded entity name, if different from above
See Specific Instructions on page 2.




                                       3 Check appropriate box for federal tax classification; check only one of the following seven boxes:                            4 Exemptions (codes apply only to
                                                                                                                                                                       certain entities, not individuals; see
                                           Individual/sole proprietor or            C Corporation          S Corporation        Partnership           Trust/estate     instructions on page 3):
                                           single-member LLC
           Print or type




                                                                                                                                                                       Exempt payee code (if any)
                                           Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=partnership) ▶
                                                                                                                                                                       Exemption from FATCA reporting
                                            Note. For a single-member LLC that is disregarded, do not check LLC; check the appropriate box in the line above for
                                            the tax classification of the single-member owner.                                                                            code (if any)
                                           Other (see instructions) ▶                                                                                                  (Applies to accounts maintained outside the U.S.)

                                       5 Address (number, street, and apt. or suite no.)                                                           Requester’s name and address (optional)

                                                                                                                                                   Insolvency Services Group, Inc. for the
                                       6 City, state, and ZIP code                                                                                 Benefit of Creditors of Foreign Trade
                                                                                                                                                   Corporation d/b/a Technocel
                                       7 List account number(s) here (optional)


           Part I                               Taxpayer Identification Number (TIN)
  Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid                                                     Social security number
  backup withholding. For individuals, this is generally your social security number (SSN). However, for a
  resident alien, sole proprietor, or disregarded entity, see the Part I instructions on page 3. For other                                                                   –                 –
  entities, it is your employer identification number (EIN). If you do not have a number, see How to get a
  TIN on page 3.                                                                                                                                          or
  Note. If the account is in more than one name, see the instructions for line 1 and the chart on page 4 for                                               Employer identification number
  guidelines on whose number to enter.
                                                                                                                                                                      –

         Part II                                Certification
  Under penalties of perjury, I certify that:
  1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and
  2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue
     Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am
     no longer subject to backup withholding; and

  3. I am a U.S. citizen or other U.S. person (defined below); and
  4. The FATCA code(s) entered on this form (if any) indicating that I am exempt from FATCA reporting is correct.
  Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding
  because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage
  interest paid, acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and
  generally, payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the
  instructions on page 3.
  Sign                                      Signature of
  Here                                      U.S. person ▶                                                                                     Date ▶

  General Instructions                                                                                                   • Form 1098 (home mortgage interest), 1098-E (student loan interest), 1098-T
                                                                                                                         (tuition)
  Section references are to the Internal Revenue Code unless otherwise noted.                                            • Form 1099-C (canceled debt)
  Future developments. Information about developments affecting Form W-9 (such                                           • Form 1099-A (acquisition or abandonment of secured property)
  as legislation enacted after we release it) is at www.irs.gov/fw9.
                                                                                                                           Use Form W-9 only if you are a U.S. person (including a resident alien), to
  Purpose of Form                                                                                                        provide your correct TIN.
  An individual or entity (Form W-9 requester) who is required to file an information                                      If you do not return Form W-9 to the requester with a TIN, you might be subject
  return with the IRS must obtain your correct taxpayer identification number (TIN)                                      to backup withholding. See What is backup withholding? on page 2.
  which may be your social security number (SSN), individual taxpayer identification                                       By signing the filled-out form, you:
  number (ITIN), adoption taxpayer identification number (ATIN), or employer
                                                                                                                           1. Certify that the TIN you are giving is correct (or you are waiting for a number
  identification number (EIN), to report on an information return the amount paid to
                                                                                                                         to be issued),
  you, or other amount reportable on an information return. Examples of information
  returns include, but are not limited to, the following:                                                                  2. Certify that you are not subject to backup withholding, or
  • Form 1099-INT (interest earned or paid)                                                                                3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
                                                                                                                         applicable, you are also certifying that as a U.S. person, your allocable share of
  • Form 1099-DIV (dividends, including those from stocks or mutual funds)
                                                                                                                         any partnership income from a U.S. trade or business is not subject to the
  • Form 1099-MISC (various types of income, prizes, awards, or gross proceeds)                                          withholding tax on foreign partners' share of effectively connected income, and
  • Form 1099-B (stock or mutual fund sales and certain other transactions by                                              4. Certify that FATCA code(s) entered on this form (if any) indicating that you are
  brokers)                                                                                                               exempt from the FATCA reporting, is correct. See What is FATCA reporting? on
  • Form 1099-S (proceeds from real estate transactions)                                                                 page 2 for further information.
  • Form 1099-K (merchant card and third party network transactions)

                                                                                                             Cat. No. 10231X                                                         Form W-9 (Rev. 12-2014)




                                                                                                                                                                                                                  Ex. E pg. 8
